DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-5 in the reply filed on 06/14/2021 is acknowledged.

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

See in particular bullet k and 37 CFR 1.75 and MPEP § 608.01(b) for proper arrangement of claims. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is 196 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Applicant refers to an OTG data line on page 3 line 10, and an OTG cable in claims 1 and 4. An OTG data line/cable is not an acronym known in the art. Therefore a definition of the term is required. 

The specification and claims appear to have differing names for elements of the device, causing the disclosure to be unclear as to if the elements in the specification are the same elements as in the specification. On page 10 lines 2-9 are reference numbers that appear in the figures. Listed below are examples of such inconsistencies:
Reference number 1 has been referred to as a housing on page 10, a shell on page 11 line 2, a box in claim 1 line 2, a urine tester’s box in claim 3 line 4, and a testing box in claim 3 line 15.
Reference number 202 has been called a fence on page 10, a shroud on page 12 lines 1, 2, and 4, and an enclosure on page 12 lines 7, 8, and an enclosure in claim 3.  
Reference number 303 has been called a side clip on page 10, side snap fasteners on page 11 lines 15, 18, 20, and 22, and a buckle in claim 3. 
Reference number 304 has been called a cylindrical projection on page 10, cylindrical protrusions on page 11 lines 15 and 18, and raised pillars in claim 3. 
Reference number 305 has been called a baffle clip on page 10, a baffle snap fastener on page 11 lines 16, 20, and 23, and a baffle buckle in claim 3. 
Reference number 306 has been called a movable clip spring on page 10, a movable snap spring on page 11 lines 17 and 21, and movable clamps in claim 3. 
Appropriate correction is required.

Claim Objections
	Claim 1 is comprised of two sentences and ends with a colon. Please see 37 CFR 1.75 and MPEP § 608.01(b) and the cited prior art for proper arrangement of claims.
	Claims 2-5 are comprised of multiple sentences. Please see 37 CFR 1.75 and MPEP § 608.01(b) and the cited prior art for proper arrangement of claims.
	Claim 4 on line 5 recites “vide data”, it appears that this is a spelling error and should be changed to “video”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1-5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “spare part” in claims 1 and 4 is used by the claim to mean “parts not connected to/a part of the box, slot, base, or baseboard,” while the accepted meaning is “an extra part of a vehicle or machine kept for use in emergency or replacement” (see NPL reference of the definition of spare part). The term is indefinite because the specification does not clearly redefine the term.
It is unclear if the spare parts recited, an OTG USB cable and 14 urine test strip, are required or not. As by the definition provided by the NPL, the claim would read that there is 

Claim 1 claims both a device and a method, as line 1 recites “As for the portable urine testing device and method…” Therefore it is unclear what statutory class is being claimed. 
Claim 1 does not have a transitional phrase, therefore it is unclear as to what is required by the claim. 
Claims 1, 3, and 5 reference a “14 urine test strip” or “14- indicator urine test strip”, it is unclear if this is a reference number in a figure or if it is a kind of test strip. If it is a kind of test strip, further definition of the term is required in the specification. 
Claim 2 recites the limitation “the main body” in line 1. There is insufficient antecedent basis for this limitation in the claim. A main body has not been previously recited, therefore it is unclear what “the main body” is. 
Claim 2 recites “light-tight materials”, however it is unclear what those materials would encompass. While the Applicant is free to be their own lexicographer, however the terminology must make it clear and precise. The specification gives no definition no examples of what a “light-tight material” would encompass. See  MPEP 2173.05(a) I. 
Claim 3 recites “the slot module” on line 1. There is insufficient antecedent basis for this limitation in the claim. A “slot” is previously mentioned in claim 1, however it is understood that there is both a slot in the box and a slot component that is inserted into the slot (see claim 2 line 5 and claim 3 line 5). 
Claim 3 is unclear as it recites “The baseboard linked to the box by way of buckle constitutes a testing box with a front opening together with the upper part of the urine tester’s box.” on lines 2-4. It is unclear if “the box” is the same as “a testing box” or “the urine tester’s box”
Claim 3 is unclear as it recites “The slot inserted in the urine tester through the opening as mentioned above is connected with the baseboard as well.” on lines 5-6. It is unclear how a slot is inserted into an opening, as a slot is understood to be an opening or depression. From Applicant’s specification, it is understood that there is a slot component 2 as seen in Figure 4 and described on page 11 line 26 and page 12 lines 1-11. For examination, it will be understood that there is both a slot and a slot component that fits into the slot, where Examiner will refer to the components as such. 
Claim 3 recites “The tip at the top of the enclosure facing inner side of the slot constitutes a surrounding structure.” on line 10-11. It is unclear what or where “the tip at the top of the enclosure” is. 
	Claim 3 recites “The end of the buckle” on line 17 and “the buckle” on line 20. It is unclear which of the buckles are being referenced to, as line 16 of claim 3 recites “symmetrically arranged buckles”.  
	Claim 3 recites “and in the middle of the movable clamp is a raised pillar” on line 18 and “the movable clamp” on line 19. It is unclear which of the clamps are being referenced to, as line 17 of claim 3 recites “movable clamps.”  
	Claim 4 recites “In test, users may connect OTG USB cable with test device and smart phone.” on lines 6-7. It is unclear if the smart device is required to connect to the test device, as 
Claim 5 recites “Besides, the corner has a smooth corner.” on line 8. It is unclear which corner is being referenced, as it is understood that the test strip is a rectangular plate, and there are black outer boxes near small reagent blocks. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR-101772174-B1) in view of Turner (US-2017/0274378-A1).
Regarding claim 1, it is understood that the device will include a box, slot, base, baseboard, OTG USB cable, and urine test strip. From the instant specification page 11 line 26 and page 12 lines 1-11 and Figures 1-6, it is understood that the slot is an element that will be inserted into the box.
Han teaches a box (referred to as main housing 100), slot (referred to as tray 120), base (referred to as sub-housing 200), baseboard (referred to as support base 300), and urine test strip (referred to as strip 10) ([0034], [0035], [0037], and Figures 3 and 4). For examination, it will be interpreted that there is both a slot and a slot component, where the slot is the opening for receiving the slot component (tray 120). 
Paragraph [0037] states that the support base 300 (baseboard) is mounted on the lower surface of the sub housing 200 to stably support the main housing 100 and sub housing 200. 
Han does teach where a controller 400 is able to manage and store information for interoperating with an external device such as a mobile device ([0097]). However Han does not teach an OTB USB cable. 
In the analogous art of disease diagnoses with a smartphone, Turner teaches the use of a smartphone as a computing device. 
Specifically, as stated by paragraph [0018], a mobile computing device may include a smart phone where the mobile computing device comprises a connection port that connects to 
It would have been obvious to one skilled in the art to modify the device of Han such that the mobile device of Han is connected to the main housing 100 via a USB cable as taught by Turner for the benefit of powering the compact device and all the mobile device to control the compact device ([0082] of Turner). 
Regarding claim 2, it is understood that the hardware parts will be enclosed in a box where the box further includes a main control board with a camera and LED light, where the box will have two openings, a slot and a USB port. 
Han teaches as stated by paragraph [0012] that the present invention is directed towards a portable analyzer, and it is understood that all the parts will fit together and there will be no holes aside from intentional holes made for connecting components together. Therefore it is understood that the device of Han is made out of “light-tight” materials. 
Han further teaches a PBA-based analysis controller 143 that has a photosensor 142 and an LED module 141 ([0046], [0048], and Figure 2). Further, as Han teaches a tray 120 that may slide into and out of the device, it is understood that there is a slot ([0051], Figures 1 and 3).
Han does not teach a USB port, however in the analogous art of disease diagnoses with a smartphone, Turner teaches a compact device with a USB port.
Specifically, Turner teaches a compact device 404 with a USB port 405 ([0186] and Figure 14D). It is understood that as the device will be connectable via a USB cable, it will be 
Regarding claim 3, it is understood that there are three main parts, a slot component (different from the slot made on the box, where the slot receives the slot component), a base, a baseboard, and the testing box. The baseboard will be connected to the testing box and the base will be screwed together with the baseboard. The slot component has an area to receive the test strip. The slot component will have raised edges around the perimeter of the device, where it has U-shaped grooves. The slot component will have a recess for where the test strip will be placed and held. The base will have several components including a locating gate, slot’s fixer, and baffle buckle which are all understood to help align the slot component within the device. More specifically, the slot’s fixer will have buckles and movable clamps. 
Han teaches a box (100), slot component (120), base (200), baseboard (300), and urine test strip (10) ([0034], [0035], [0037], and Figures 2 and 3). As seen in the exploded view of the device in Figure 2, it is understood that there will be screws that attach all the components together. 
Further, it is understood that the tray 120 (slot component) has a symmetrical design, as it is rectangular as seen in Figure 3. The tray 120 (slot component) also has grooves on either side of the tray 120 (slot component) (see Figures 2 and 3). It is also understood that tray 120 (slot component) has a hollow portion 123 for holding a test strip 10 (see [0055] and Figures 2 and 3). As seen in Figures 2 and 4 there is a stopper 128 that prevents the tray 120 (slot component) from being unnecessarily drawn out further forward ([0053]). 
Regarding claim 4, it is understood that the combination of Han and Turner teach a device that has a testing unit that is connected to a phone via a USB cable. It is understood that claim 4 is drawn to the interaction between the phone and testing device. 
Turner further teaches where a mobile computing device is connected to the compact device via a USB cable, where the mobile phone can power the compact testing device as well as control the compact testing device ([0082]). 
It is understood that as the mobile computing device, connected by a USB cable, is capable of controlling the compact testing device of Turner, the mobile computing device would similarly be able to control the device of Han. Specifically the analysis controller 143, LED module 141, and photosensor 142. 
Further, the current language of claim 4 is the intended use of the OTG USB cable. Therefore as long as the apparatus of the prior art is capable of data transmission, turning on the device when plugged in, and turning off when disconnected, the prior art will read on the claim. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han (KR-101772174-B1) and Turner (US-2017/0274378-A1) as applied to claim 1 above, and in further view of Son (KR-2014/0130879-A), Kim (KR-2018/0038958-A), and Hukak (US-2002/0173047-A1).
Regarding claim 5, it is understood that the test strip will have a substrate with reagent blocks placed on it, where there are black boxes surrounding the perimeter of the reagent blocks. Further there are labels/indicia on the test strip. 

In the analogous art of urine test technology, Kim teaches a urine strip. 
Specifically, Kim teaches a urine strip 10 that has a long narrow width and handle portion 11 with test areas 12, 13, 14, 15, and 16 that are coated with test chemicals ([0004] and Figure 2). It is understood that the test areas 12-16 are spaced equally apart, see Figure 2. 
However Kim does not teach black outer boxes or indicating lines. 
In the analogous art of urine analysis strips, Son teaches a urine test strip. 
Specifically, Son teaches a test strip body portion 110 that includes spacing portions 131 and reagent pad portions 120 (paragraphs 60, 61, and Figures 1 and 2). Son teaches a marker portions 142 and 144 (paragraph 66 and Figures 1 and 2). It is understood that the marker portions 142 and 144 are black outer boxes that are near small reagent pad portions 120 (small reagent blocks). It is understood that the marker portion 140 comprises first marker portion 142 and second marker portion 144 (paragraph 66). 
It would have been obvious to one skilled in the art to modify the urine test strip of Kim such that it has the marker portions as taught by Son for the benefit of acting as a reference point for recognizing the strip at both ends of the test strip (paragraph 65 of Son). 
The combination of Kim and Song do not teach where there is an indicating line along the width of the test paper, nor an arrow along its length or a sign that says “this side up”. 
In the same problem solving area of labeling test strips, Hudak teaches a test strip with indicia. 

It would have been obvious to one skilled in the art to modify the test strip of Kim and Son such that the strip has printed indicia for the benefit of designating the test that is to be performed ([0073] of Hudak). 
Recitation of the corner having a smooth corner is given minimal patentable weight because recitation of a particular shape would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant, see MPEP 2144.04 IV.B. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chi (US-2016/0238538-A1) teaches a medical specimen detection via changes in color with the use of a dip type strip, such as a urine test strip ([0003]). Chi teaches a portable diagnostic apparatus that has a cavity for accommodating a medical specimen to be detected, a white light source, and multiple digital camera units for photographing the specimen ([0005]). It is understood from Figures 1 and 2 that the digital camera is reference number 1, test strip is number 2 ([0024]). 
Buttner (US-2014/0246823-A1) teaches a sample holder for a microtome. Buttner teaches clamping components 131 and 132 which are movable relative to one another. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798